        Case 5:19-cr-00195-FB Document 10 Filed 03/20/19 Page 1 of 2

                                                                                     FILED
                            UNITED STATES DISTRICT COURT                                MAR 2 0   2019
                             WESTERN DISTRICT OF TEXAS                          CLERK   V.5.
                                                                                          DISTRICT COURT
                                                                                WESTERN DISTRI
                                SAN ANTONIO DIVISION
                                                                                                     F TEXAS

 UNITED STATES OF AMERICA,                                                      TTYCRK
                       Plaintiff,                          [ COUNT 1:21 U.S.C. §
                                                           841(a)(1) & 841(b)(1)(A):
V.                                                         Possession with Intent to
                                                           Distribute 500 Grams
RAUL VALDEZ,                                               or More of a Mixture or
                                                           Substance Containing
                      Defendant,                           Methamphetamine;
                                                           ) COUNT 2: 18 U.S.C. §
                                                           924(c)(1)(A) - Possession of a
                                                           Firearm in Furtherance of a
                                                           Drug Trafficking Offense.J



THE GRAND JURY CHARGES:


                                           COUNT ONE
                            [21 U.S.C. §    841(a)(1) & 841(b)(1)(A)J

       That on or about March 5,2019, in the Western District of Texas, Defendant,

                                            RAUL VALDEZ

did unlawfully, knowingly and intentionally possess with intent to distribute a controlled

substance, which offense involved which offense involved 500 grams or more of a Mixture or

Substance Containing a Detectable Quantity of Methamphetamine, a Schedule II Controlled

Substance, contrary to Title 21, United States Code, Sections 841(a)(l) and 841(b)(1)(A).


                                           COUNT TWO
                                    [18 U.S.C. § 924(c)(1)(A)1

       On or about the March 5, 2019, in the Western District of Texas the defendant,

                                            RAUL VALDEZ

did knowingly possess a firearm, namely a Springfield 9mm handgun. Serial number
        Case 5:19-cr-00195-FB Document 10 Filed 03/20/19 Page 2 of 2




XD805987, in furtherance of, a drug trafficking crime for which he may be prosecuted in a

court of the United States, that is, possession with intent to distribute 500 grams or more of a

Mixture or Substance Containing a Detectable Quantity of Methamphetamine, as alleged in

Count One of this indictment, in violation of Title 18, United States Code, Section 924(c)( 1 )(A).


                                                      A TRUE BILL,




                                                     FOREPERSON OF GRAND JURY


       JOHN F. BASH
       UNITED STATES ATTORNEY



       SAM L. PONDER
       Assistant United States Attorney
